DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 08/25/2022 and the resulting Office decision entered 09/08/2022.  The April 2022 Final Action is withdrawn.  In virtue of the July 2022 Advisory Action, the June 2022 Claims were entered and are therefore pending. Accordingly, claims 35 – 38, and 59 – 79 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 35 – 38, 59 – 64, and 74, 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 35 and 74, Claims 35 and 74 recite “in idle mode” in the preamble requiring the step in the body of the claim of “report, when performing and emergency call,” to be performed in “idle mode,” rendering the claim unclear and indefinite. The term “call,” as in the phrase “emergency call,” refers to the active or connected mode which contradicts the preamble requiring the steps in “idle mode,” rendering the claim unclear and indefinite. Correction is required. 
	Claims 36 – 38, 59 – 64, and 78 are also rejected because they directly / indirectly depend to claims 35 and 74 respectively.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 35 - 38, 60, 63 - 67, 69, 71, and 74 - 79 are rejected under 35 U.S.C. 103 as being unpatentable over Keskitalo et al. (hereinafter “Keskitalo”) (Pub # US 2014/0295840 A1) in view of Siomina et al. (hereinafter “Siomina”) (Pub # US 2014/0128057 A1), with support for inherency from Lee et al. (hereinafter “Lee”) (Pub #US 20150044972).
Regarding claims 35 and 74, Keskitalo discloses a method and a wireless device (see UE 50 in Fig. 2) for reporting performance degradation in a communications system (see abstract, [0007], [0009], [0056], discussing UE making measurements for minimized drive test ‘MDT’ or for radio link failure ‘RLF’), the wireless device comprising processing circuitry (see Fig. 3, [0062], [0063]), the processing circuitry being configured to cause the wireless device to, in idle mode (see [0006], [0056]): 
detect occurrence of performance degradation with a first radio access network node (see [0006] - [0009], [0012] where the mobile is logging minimization of drive test ‘MDT’ measurements in a source cell, i.e., eNB 52 in Fig. 2, such as signal strength falls below a value or Radio link failure); and
report, when performing a call (see [0006] – [0008] for discussing the report in RRC active/connected mode, thus including a call, for example, see Lee, [0064], [0065] showing that in this field the  RRC active or connected state in this field means a call), the performance degradation as an event to a second radio access network node (see [0006], [0008], [0012], [0013], [0017], [0043] where the mobile reports the MDT report of serving cell low signal or link failure of serving or target cell report by going to active/connected mode; the report is done after a handed over to a target cell, i.e., eNB 53 in Fig. 2, thus when making call in the second cell), 
wherein the first radio access network node and the second radio access network node serve mutually different public land mobile networks (see [0012], [0013] [0055] - [0057], [0063], [0081], where Keskitalo discusses eNB’s of different PLMN’s). 
Keskitalo, with support for inherency from Lee, discloses reporting, when performing a call, the performance degradation as an event. Keskitalo, with support for inherency from Lee, does not expressly disclose reporting, when performing an emergency call, the performance degradation.
In an analogous art, Siomina is discussing reporting logging minimization of drive test ‘MDT’ measurements, in first and second PLMN’s (see Siomina, abstract, [0004], [0012]. [0028]). Siomina teaches reporting, when performing an emergency call, the performance degradation (see Siomina, [0169] discussing that the MDT log of events, is reported by going to the RRC connection state, that includes an emergency calls). Because, Keskitalo with support from Lee, discloses sending the MDT report when going to RRC active/connected state, by making a call, and reporting the event and Siomina teaches sending an MDT report about link failures or degradation when in RRC active/connected state that includes an emergency call, the combination shows ‘report, when performing an emergency call, the performance degradation as an event’ as required by the claims. 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Keskitalo with support from Lee, to have report, when performing an emergency call, the performance degradation as an event, as taught by Siomina, because both of Keskitalo and Siomina show that persons in the field had the skill set to make the medication with reasonable expectation of success (see Keskitalo, [0005] and Siomina, [0003] discussing people in the field were knowledgeable of idle state measurements for MDT). Additionally, Siomina suggests a need to report MDT logged data efficiently and/or faster when certain situations occur such as radio link failure, because the system must make adjustments for the failed area in a reasonable time (see Siomina, [0067], [0068]). 
    Regarding claims 65 and 75, Keskitalo discloses a method and radio access network node (see eNB 52 in Fig. 2) for obtaining reporting of performance degradation in a communications system (see abstract, [0007], [0009], [0056], discussing UE making measurements for minimized drive test ‘MDT’ or for radio link failure ‘RLF,’ and reporting to the eNB 52, 53), the radio access network node comprising processing circuitry (see 70’ in Fig. 4, [0062] [0074]), the processing circuitry being configured to cause the radio access network node (see [0006] - [0009], [0012], [0056] where the network sends the mobile configuration data for logging minimization of drive test ‘MDT’ measurements in a source cell, such as signal strength falls below a value or Radio link failure, and send a report) to: 
obtain reporting of an event from a wireless device (see UE 50 in Fig. 2) when the wireless device is performing a call (see [0006] – [0008] for discussing the report in RRC active/connected mode, thus including a call, for example, see Lee, [0064], [0065] showing that in this field the  RRC active or connected state in this field means a call); 
wherein the event has been detected by the wireless device and pertains to a performance degradation of the wireless device with another radio access network node (see [0006], [0008], [0012], [0013], [0017], [0043], where the mobile reports the MDT report of serving cell low signal or link failure of serving or target cell report by going to active/connected mode; the report is done after a handed over to a target cell, i.e., eNB 53 in Fig. 2, thus when making call in the second cell), and 
wherein the radio access network node and said another radio access network node serve mutually different public land mobile networks (see [0012], [0013] [0055] - [0057], [0063], [0081], where Keskitalo discusses eNB’s of different PLMN’s). 
Keskitalo, with support for inherency from Lee, discloses obtaining, when the wireless device performing a call, the performance degradation as the event. Keskitalo, with support for inherency from Lee, does not expressly disclose obtain reporting of an event from the wireless device when the wireless device is performing an emergency call.
In an analogous art, Siomina is discussing reporting logging minimization of drive test ‘MDT’ measurements, in first and second PLMN’s (see Siomina, abstract, [0004], [0012]. [0028]). Siomina teaches obtain reporting of an event from a wireless device when the wireless device is performing an emergency call (see Siomina, [0169] discussing that the MDT log of events, is reported by going to the RRC connection state, that includes an emergency calls). Because, Keskitalo with support from Lee, discloses sending the MDT report when going to RRC active/connected state, by making a call, and reporting the event and Siomina teaches sending an MDT report about link failures or degradation when in RRC active/connected state that includes an emergency call, the combination shows ‘obtain reporting of an event from a wireless device when the wireless device is performing an emergency call’ as required by the claims. 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Keskitalo with support from Lee, to have obtain reporting of an event from a wireless device when the wireless device is performing an emergency call, as taught by Siomina, because both of Keskitalo and Siomina show that persons in the field had the skill set to make the medication with reasonable expectation of success  (see Keskitalo, [0005] and Siomina, [0003] discussing people in the field were knowledgeable of idle state measurements for MDT). Additionally, Siomina suggests a need to report MDT logged data efficiently and/or faster when certain situations occur such as radio link failure, because the system must make adjustments for the failed area in a reasonable time (see Siomina, [0067], [0068]). 
Regarding claims 36 and 66, Keskitalo with support from Lee in view of Siomina teaches wherein the event is reported in a report of minimization of drive test, MDT, measurements (see Keskitalo, abstract, [0007], [0009], [0056], discussing UE making MDT measurements for radio link failure).
Regarding claim 37, Keskitalo with support from Lee in view of Siomina, teaches the processing circuitry being configured to cause the wireless device to, in idle mode, delay reporting of the event until a call connection is established with the second radio access network node (see Siomina, [0071], [0143], [0174], discussing delaying the reporting). The motivation would provide controlling reporting and/or logging MDT.
Regarding claims 38 and 67, Keskitalo with support from Lee in view of Siomina, teaches wherein the event is reported in a radio resource control connection request message in a radio resource control connection procedure (see Keskitalo, Fig. 5A, 5B, [0056], [0078] - [0082] where the wireless terminal is notifying the eNB that a measurement report is available via RRC messages, and see Siomina, [0169], [00170] discussing RRC request messages). 
Regarding claims 60 and 69, Keskitalo with support from Lee in view of Siomina, teaches wherein the radio resource control connection request message comprises at least one of: cell identity of the first radio access network node, identity of radio access technology of the first radio access network node, and identity of public land mobile network of the first radio access network node (see Keskitalo, [0070], [0071], [0077], [0079] discussing the cell identifiers).
Regarding claims 63 and 71, Keskitalo with support from Lee in view of Siomina, teaches wherein the event is reported in a radio resource control connection reestablishment message in a radio resource control connection procedure (see Keskitalo, [0056], [0057] for the UE includes a log indication in one of the messages (e.g., RRCConnectionReestablishmentComplete, RRCConnectionSetupComplete, RRCConnectionReconfigurationComplete, etc.).
Regarding claim 64, Keskitalo with support from Lee in view of Siomina wherein the performance degradation pertains to at least one radio condition, as experienced by the wireless device in idle mode, being below a threshold value (see Keskitalo, [0006] - [0009], [0012], discussing that the performance degradation is a source cell reception below a certain level or a Radio Link Failure). 
Regarding claims 76, 77, 78, and 79, Keskitalo with support from Lee in view of Siomina, teaches the wireless device of claim 35, node of claim 65, and process of claims 74 and 75, wherein the wireless device is not registered to a public land mobile network that the second radio access network node serves (see Keskitalo, [0012], [0055], [0056], [0073], [0081] discussing that the PLMN may be one that is in the wireless terminals registration list, RPLMN, or may be one that is not, thus one the terminal is not registered with, and see also Siomina, [0028], [0039] discussing an RPLMN thus a registered PLMN on the list or one that is not on the list or not registered).  
Allowable Subject Matter
6.	Claims 59, 61, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome 112 rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 70, 72, and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome 112 rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645